Citation Nr: 0829338	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied service connection for PTSD.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in October 2006.  A transcript 
of his testimony is associated with the claims file.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of this testimony is associated with the claims 
file.


FINDING OF FACT

It is as likely as not that the veteran has PTSD as a result 
of stressors he experienced during service in the Republic of 
Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. § 1110 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for PTSD, there is no prejudice 
to the appellant, regardless of whether VA has satisfied its 
duties of notification and assistance.

II.  Service Connection - PTSD

The veteran seeks service connection for PTSD based on 
stressors experienced during service in the Republic of 
Vietnam.

Service connection, generally, may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 
38 C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See also 
Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as 
to whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Board may not rely strictly on 
combat citations or the veteran's military occupational 
specialty (MOS) to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

There are several precedent Court decisions that have 
expanded the understanding of what constitutes credible 
supporting evidence of a claimed stressor.  There is no need 
to verify every detail of a claimed stressor and the evidence 
of a stressor affecting a veteran's unit in service implied 
the veteran's involvement in those events.  Suozzi v. Brown, 
10 Vet. App. 307, 310-311 (1997).  It is error for the Board 
to require confirmation of a veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. 
App. 124, 128 (2002).  In Sizemore the Court held that a 
veteran could be considered to have engaged in combat even 
though his unit did not receive incoming enemy fire.

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The medical evidence of record indicates that the veteran has 
a diagnosis of PTSD based on his reported stressors in 
Vietnam.  For example, a VA mental health record from 
February 2007 shows that the veteran has chronic, severe PTSD 
as a result of his traumatic experiences during service in 
Vietnam.  To warrant service connection, however, the 
evidence must also show that either the veteran engaged in 
combat with the enemy, or if not, whether the veteran's 
claimed stressors are corroborated by the evidence of record.  

At his personal hearing in February 2008, the veteran 
testified that as a Military Policeman in Vietnam, his unit 
was assigned to bunker detail, foot patrol, and any other 
security oriented duty that came up, including patrolling the 
"ammo depot."  The veteran explained that he came under a 
small arms fight while he was in the bunker.  In addition, he 
had a lot of night ambush patrols.  There was occasional 
mortar fire, but the veteran mostly came under small arms 
fire.  The veteran also testified that during bunker duty he 
witnessed a large snake that had eaten a little person.  The 
veteran submitted several photographs corroborating his 
participation in the aforementioned events.  

Although the veteran's service personnel records do not 
indicate that the veteran received any medals specifically 
denoting combat participation, the veteran has provided 
photographs showing his participation in bunker patrol, guard 
duty, night patrol, and loaded weapons, including machine 
guns.  

Important here is the meaning of the word combat.  The 
evidence does not show, and the veteran does not claim, that 
he was engaged in combat in the usual sense of engaging an 
enemy with weaponry on a battlefield, and all that it 
entails.

On the other hand, the photos submitted by the veteran 
illustrate his role as a Military Police officer in Vietnam, 
including night patrol and guard duty and bunker patrol 
during which he claimed to have received small arms fire.  As 
discussed above, there is supportive evidence to substantiate 
the veteran's claims that in his role as a Military Police 
officer in Vietnam, he was involved in incidents meeting the 
definition of being "engaged in combat with the enemy."  That 
is, there is evidence of the veteran's involvement in 
Military Police functions, including actions consistent with 
the definition of being "engaged in combat with the enemy" 
including duties that involved patrolling borders, bunkers 
and guard duty at isolated posts at night in the dark in a 
war zone.

In light of the ordinary duties expected of a U.S. Military 
Police officer serving in Vietnam in 1970, the evidence above 
reflects that the veteran would have been involved in 
incidents as claimed.  Moreover, the recently submitted 
photographs serve to corroborate the veteran's accounts.  
That is, the evidence supports a finding that the veteran 
would have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile 
unit, constituting "engagement in combat with the enemy."

There is no reason to doubt the credibility of the veteran's 
testimony and the cited incidents are entirely consistent 
with other verifying evidence as well as with what would be 
expected in the role of his military occupational specialty 
in that situation.  In sum, based on the record, there is 
supportive credible evidence that the veteran engaged in 
combat with the enemy as discussed above.  In light of this 
finding, the veteran's lay testimony regarding claimed 
combat-related stressors is accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence is required.  

In light of the VA medical records showing a diagnosis of 
PTSD based on the veteran's claimed stressors, that are 
accepted as having occurred based on a finding that the 
veteran engaged in combat with the enemy, and in resolving 
all doubt in the veteran's favor, service connection for PTSD 
is warranted.  



ORDER

Service connection for PTSD is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


